Case: 4:19-cv-01841-NCC Doc. #: 1 Filed: 06/26/19 Page: 1 of 4 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI

ASSOCIATED MANAGEMENT )
SERVICES, INC., )
)
Plaintiff, )
) No.
Vv. )
)
CAPSTAN HEALTHCARE, LLC, d/b/a ) JURY TRIAL DEMANDED
CAPSTAN RX, SYED HAROON ZULFIQAR, _)
d/b/a CAPSTAN RX, and NORTH GRX, LLC, +)
d/b/a CAPSTAN RX, )
)
Defendants. )

 

NORTH G RX, LLC’S NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, defendant North G RX, LLC (“North G”)
hereby gives notice and removes this case to the United States District Court for the Eastern District
of Missouri. North G represents the following in accordance with the requirement of 28 U.S.C. §

1446(a) for a “short and plain statement of the grounds for removal”:

 

BACKGROUND AND PROCEDURAL REQUIREMENTS
North G is one of three defendants in a putative class action claiming violations of the
Telephone Consumer Protection Act (““TCPA”), as amended by the Junk Fax Prevention Act of
2005,' by way of the Amended Class Action Junk-Fax Petition (“Petition”) filed in the Eleventh
Judicial Circuit County of St. Charles, Missouri (the “State Court Action”). North G accepted service
of the Petition on May 29, 2019. A copy of the Petition is attached hereto as Exhibit A. Prior to

being served with the Petition, North G had not been served with any pleadings or papers that would

 

'A7 U.S.C. § 227, et seq.
Case: 4:19-cv-01841-NCC Doc. #: 1 Filed: 06/26/19 Page: 2 of 4 PagelD #: 2

give right to a basis for removal to this Court.

This Notice of Removal is timely filed, as it is being filed within thirty days after service of
a summons and the Petition upon North G as required by 28 U.S.C. § 1446().

As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the Circuit
Court of St. Charles County, Missouri, is attached hereto. The Amended Petition is attached hereto
as Exhibit A. The Original Filing Form and Civil Cover Sheet are attached hereto as Exhibit B_and
Exhibit C, respectively. The remainder of the state court file is attached hereto as Exhibit D and
includes the following: Plaintiffs Petition; Summons issued for Syed Haroon Zulfiqar; Plaintiff's
Motion for Extension of Time; Court’s Order Granted Plaintiff's Motion for Extension of Time;
Return of Service on Syed Haroon Zulfigqar; Return of Service on Capstan Healthcare, LLC;
Acknowledgement of Receipt of Summons and Petition by Syed Haroon Zulfiqar for Capstan
Healthcare LLC d/b/a Capstan RX; Plaintiff's Acknowledgement of Receipt of Summons and
Petition by Syed Haroon Zulfiqar individually; Entry of Appearance of Michael B. Hunter on behalf
of all Defendants; Defendants’ Answer; Certificate of Service of Plaintiffs Requests for Production
of Documents and Interrogatories to Defendants; Plaintiff's Motion for Leave to File an Amended
Petition; Plaintiff's Notice of Hearing; Defendants’ Certificate of Service of Responses to Plaintiff's
Written Discovery; Court’s Order Granting Plaintiff's Motion for Leave to File An Amended
Petition; and the Summons issued for North G RX, LLC.

In accordance with 28 U.S.C. § 1446(d), Defendants have filed written notice of this removal
with the Clerk of the Circuit Court of St. Charles County, Missouri, where the State Court Action is

pending. A copy of this Notice of Removal and the written notice of the same also are being served

upon Plaintiff.
Case: 4:19-cv-01841-NCC Doc. #: 1 Filed: 06/26/19 Page: 3 of 4 PagelD #: 3

REMOVAL GROUNDS

Any civil action is removable if the plaintiff could have originally brought the action in federal
court. See 28 U.S.C. § 1441(a). Plaintiff could have brought their TCPA putative class action in this
federal court. Under 28 U.S.C. § 1331 this Court has original federal question jurisdiction over
Plaintiff?s TCPA claims. Accordingly, pursuant to 28 U.S.C. § 1441(a), North G has the right to
remove the State Court Action to this Court, without regard to the citizenship or residency of the
parties or the amount in controversy. See Mims y. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012);
see also 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.”); see also Charvat v. Echostar
Satellite, LLC, 630 F.3d 459, 463 (6th Cir. 2010) (holding that “the district court had federal-question
jurisdiction over the claims under the Telephone Act and pendent jurisdiction over the rest of the
claims”); Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 451-52 (7th Cir. 2005) (same); Heller
v. HRB Tax Group, Cause No. 4:11CV1121, 2012 WL 163842 (E.D.Mo. Jan. 19, 2012) (denying
plaintiffs motion for remand of TCPA action based on the Supreme Court’s decision in Mims); Nack

v. Walburg, Case No. 4:10CV00478-AGF, 2011 WL 310249 at *4 n.2 (E.D. Mo. Jan. 28, 2011)

 

(holding that it possessed federal-question jurisdiction over claims under the PCPA).
ALL DEFENDANTS CONSENT
All defendants are represented by the undersigned counsel, and all defendants consent to the
removal of the State Court Action to this Court.
EFFECTUATION OF REMOVAL
North G thus hereby removes this action to the United States District Court for the Eastern
District of Missouri. Venue is proper in this Court pursuant to 28 U.S.C. § 1446(a), as the United
States District Court for the Eastern District of Texas, Missouri, is the district in which the State

Court Action was pending.
Case: 4:19-cv-01841-NCC Doc. #: 1 Filed: 06/26/19 Page: 4 of 4 PagelD #: 4

WHEREFORE, North G hereby removes this action to the United States District Court for

the Eastern District of Missouri.

Dated: June 26, 2019.

/s/ William Akins

William J. Akins (pro hac vice to be
filed)

State Bar No. 24011972
FisherBroyles LLP

100 Congress Avenue

Suite 2000

Austin, Texas 78701

Telephone: 214-924-9504
william.akins@fisherbroyles.com

Attorneys for Defendants

Respectfully submitted,

/s/ Michael B. Hunter

Michael B. Hunter, #45097MO
Andreea T. Sharkey, #70399MO
100 N. Broadway, 21* Floor

St. Louis, Missouri 63102

(314) 345-5000

(314) 345-5055 (fax)
mhunter@bscr-law.com
asharkey@bscr-law.com

Attorneys for Defendants

CERTIFICATE OF SERVICE

[hereby certify that on the 26th day of June 2019, the foregoing was filed electronically using
the Court’s CM/ECF system, and served electronically to the following counsel of record:

Ronald J. Eisenberg
Schultz & Associates LLP

 

 

640 Cepi Drive, Suite A
Chesterfield, MO 63005
Attorney for Plaintiff

 

I further certify that I signed or caused my electronic signature to be placed upon the original

of the foregoing document.

/s/ William Akins
